— In a special proceeding pursuant to CPLR 5227 to enforce a money judgment, the plaintiff appeals from an order of the Supreme Court, Kings County (Pino, J.), dated November 6, 1985, which, inter alia, denied his motion for an order imposing a lien upon a judgment obtained by the respondent Mordechai Eli Feder against the respondent Bankers Trust Company.
Appeal dismissed as moot, without costs or disbursements.
In May 1985 upon the defendant’s default in payments due under a loan agreement, the plaintiff entered judgment by confession against the defendants. In his moving papers, the plaintiff alleges that the defendants had loaned money to a corporation controlled by the garnishee respondent Mordechai *761Eli Feder and that payment under this loan was unconditionally guaranteed by Feder. Thereafter, Feder obtained a judgment against the Bankers Trust Company, in an unrelated action in the Civil Court of the City of New York, Kings County. In this special proceeding, the plaintiff, as judgment creditor, seeks to enforce a lien against that judgment. However, in a decision dated May 20, 1986, the Appellate Term for the Second and Eleventh Judicial Districts reversed the judgment which had been in favor of Feder. In view of the Appellate Term’s decision, this appeal has been rendered moot. Weinstein, J. P., Niehoff, Lawrence and Eiber, JJ., concur.